MEMORANDUM CASES.
[1] This is a companion case to Henderson v.Oroville-Wyandotte Irrigation District, ante, p. 215. That action was brought against this same defendant on behalf of some eighty-one land owners similarly situated to plaintiff here and the land owners on whose behalf this action is prosecuted. Although in each action the land owners and public utility involved are different, the cases are in all other respects practically identical. In fact, the two proceedings before the Railroad Commission, based upon Application No. 8000 in the Henderson case and Application No. 8018 in this case, were consolidated and are both disposed of by one order. For a detailed statement of the facts, reference is made to said case of Henderson v. Oroville-Wyandotte Irrigation District, ante,
p. 215 [277 P. 487], and upon the same grounds and for all the reasons set forth therein the judgment in the instant case denying declaratory relief under section 1060 of the Code of Civil Procedure, for lack of jurisdiction, is *Page 787 
reversed, with directions to the court below to overrule the demurrer.
Curtis, J., Langdon, J., Shenk, J., Seawell, J., and Richards, J., concurred.